DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 5 claims embodied by Fig. 5, and Species 8 claims embodied by Fig. 8, in the reply filed on 1/31/2022 is acknowledged.
The examiner acknowledges and agrees with applicant’s assertion that claim 2 is found in all of the species.
The claims under examination are 1, 2, 4, 5, 7, 8, 16, 18, and 20, which include both the inlet side exv and distributor arrangement of Fig. 5, and the outlet side valve and flow line arrangement of Fig. 8.
Claims 3, 6, 9-15, 17, and 19 are withdrawn from consideration.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 8, 16, 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0229579 to Knight, US 6,105,387 to Hong and US 2008/0307803 to Herzon.
Regarding claim 1, Knight teaches an air-conditioner unit, comprising:
an input vent configured to receive return air (155, Fig. 1, it is common for the input air to be “return air” when a system is in recirculation mode);
an output vent configured to pass supply air (155, Fig. 1, output air);
an air-conditioning coil (110, Fig. 1) located between the input vent and the output vent and configured to receive the return air, pass the return air through the air-conditioning coil, and eject the supply air (Fig. 1), 

a refrigerant regulator (140, 250) connected to the plurality of coil paths and configured to regulate the flow of the refrigerant through the plurality of coil paths, wherein the refrigerant regulator is configured to have a least two selectable settings,
the first selectable setting of the refrigerant regulator configures the refrigerant regulator such that the refrigerant regulator stops refrigerant from flowing through a first subset of the plurality of coil paths and allows refrigerant to flow through a second subset of the plurality of coil paths, (par. 32, Fig. 9)
the second selectable setting of the refrigerant regulator configures the refrigerant regulator such that the refrigerant regulator allows refrigerant to flow through all the plurality of coil paths, (par. 33).
Knight does not teach,
the plurality of coil paths in the air-conditioning coil are arranged in parallel with respect to a flow of return air through the air-conditioning coil such that any portion of return air will pass over only one of the plurality of coil paths as the return air flows through the air-conditioning coil from the input vent to the output vent.
	Hong teaches
	“First evaporator 38, preferably includes a first heat transfer surface 80 that is designed primarily for quick and efficient cooling of parallel flow  the air circulated through it, such as that provided by a parallel flow evaporator 82 as shown in FIG. 3 or a plate-and-fin evaporator”.  (Col. 3, line 65 to col. 4, line 5) 

This claim is an apparatus claim, which is defined by its structural limitations. Thus the limitation “such that any portion of return air will pass over only one of the plurality of coil paths as the return air flows through the air-conditioning coil from the input vent to the output vent,” which is an intended result, does not limit the scope of the claim.  
To the extent applicant argues that Knight does not teach the “return air” limitation, Herzon teaches a heat pump (par. 28) that provides dehumidification (par. 8) and where the evaporator receives “return air” (par. 28). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Knight, in view of Herzon, in order to provide for a recirculation mode if desired by the user.
 
Regarding claim 2, Knight teaches the air-conditioner unit of claim 1, wherein
the refrigerant regulator further comprises a valve (250) configured to selectively allow or stop refrigerant from flowing through the first subset of the coil paths. (par. 33)

Regarding claim 4, Knight teaches the air-conditioner unit of claim 2, wherein the valve is located upstream of the refrigerant flow through the coil paths during a cooling mode (see “From Condenser” in Fig. 2), but does not teach,

Herzon teaches a similar system that can operate as a heat pump (par. 28) which can provide a heating made, which reverses the flow direction of the refrigerant from that used in the cooling mode and will place the valves in the claimed location during the heating mode.
  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Knight, in view of Herzon, in order to provide a system that can provide both heating and cooling so that two separate systems do not need to be used.

Regarding claim 8, Knight teaches an air-conditioner unit, comprising:
an input vent configured to receive return air (155, Fig. 1);
an output vent configured to pass supply air; (155, Fig. 1)
an air-conditioning coil (110) located between the input vent and the output vent and configured to receive the return air and eject the supply air, the air-conditioning coil including N separate coil paths (220, 230) configured to pass refrigerant, the N coil paths each having a first port (Where refrigerant enters each coil path) and a second port; (where refrigerant leaves each coil path) (see Figure 5 for a clearer view of the second ports) 
N first refrigerant lines (240, 245, Fig. 2) corresponding to the N coil paths, each of the N first refrigerant lines being connected to the first port on a corresponding one of 
N second refrigerant lines (Fig. 5) corresponding to the N coil paths (Fig. 5), each of the N second refrigerant lines being connected to a second port (Fig. 2, 5) on a corresponding one of the N coil paths and being configured to pass the refrigerant to or from the corresponding coil path; and
a refrigerant regulator (140, 250, 260, 265, 240, 245 Fig. 2) connected to the N coil paths and configured to regulate the flow of the refrigerant through the N coil paths,
wherein
the refrigerant regulator is configured to have a least two selectable settings,
the first selectable setting of the refrigerant regulator configures the refrigerant regulator such that the refrigerant regulator stops refrigerant from flowing through M first coil paths of the N coil paths and allows refrigerant to flow through P second coil paths of the N coil paths, (par. 32, Fig. 9)
the second selectable setting of the refrigerant regulator configures the refrigerant regulator such that the refrigerant regulator allows refrigerant to flow through all N coil paths, (par. 33)
N is an integer greater than 1, (in Fig. 2, N =8 )
M is an integer greater than 0, (In Fig. 2 and 9, M = 4)
P=N -M, and (8 – 4 = 4)
M less than N 4 is less than 8.
Knight does not teach,

the N coil paths in the air-conditioning coil are arranged in parallel with respect to a flow of return air through the air-conditioning coil such that any portion of return air will pass over only one of the N coil paths as the return air flows through the air-conditioning coil from the input vent to the output vent.
Hong teaches
	“First evaporator 38, preferably includes a first heat transfer surface 80 that is designed primarily for quick and efficient cooling of parallel flow  the air circulated through it, such as that provided by a parallel flow evaporator 82 as shown in FIG. 3 or a plate-and-fin evaporator”. (Col. 3, line 65 to col. 4, line 5) 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Knight, in view of Hong, in order to provide for quick and efficient cooling.  
This claim is an apparatus claim, which is defined by its structural limitations. Thus the limitation  “such that any portion of return air will pass over only one of the N coil paths as the return air flows through the air-conditioning coil from the input vent to the output vent”, which is an intended result, does not limit the scope of the claim.  
To the extent applicant argues that Knight does not teach the “return air” limitation, Herzon teaches a heat pump (par. 28) that provides dehumidification (par. 8) and where the evaporator receives “return air” (par. 28). 


Regarding claim 16, the air-conditioner unit of claim 8, further comprising:
a first refrigerant distributor configured to pass the refrigerant and having a first refrigerant path on a first end and M second refrigerant paths on a second end; (see the Drawing objections and 112 rejection) (Knight Fig. 2, there is a first refrigerant path that includes expansion valve 260, and with M = 4 second refrigerant paths 240)  
a first expansion valve (260) connected to the first refrigerant path and configured to controllably restrict a first flow of refrigerant through the first refrigerant path;
a second refrigerant distributor (245, 265 and associated piping, Fig. 2) configured to pass the refrigerant and having a third refrigerant path on a first end and P fourth refrigerant paths on a second end;  (see the Drawing objections and 112 rejection) (Knight Fig. 2, there is a third refrigerant path that includes expansion valve 265, and with P = 4 second refrigerant paths 245)  
a second expansion valve (265) connected to the third refrigerant path and configured to controllably restrict a second flow of refrigerant through the third refrigerant path,
wherein

P non-controllable first refrigerant lines (245) selected from the N first refrigerant lines are connected to the P fourth refrigerant paths in the second refrigerant distributor, respectively, and
the refrigerant regulator comprises the first and second expansion valves. (260, 265, see the rejection of parent claim 8 with a full list of the regulator components)


Regarding claim 18, a method of operating an air-conditioner in a cooling mode, the air-conditioner having an air-conditioning coil (Knight Fig. 2, 200), the air-conditioning coil having N parallel coil paths, the method comprising: (Knight Fig. 2, N = 8 coil paths 210) 
stopping refrigerant flow through M first coil paths selected from the N parallel coil paths; (Fig. 9, par. 32, operation of isolation valve 250 stops flow through M = 4 coil paths connected to 240)
distributing refrigerant through P second coil paths selected from the N parallel coil paths; (when valve 250 is closed, refrigerant will still flow to P = 4 coil paths connected to 245)  
passing M first portions of the return air through the air-conditioning coil past the M first coil paths as M unconditioned portions of supply air, (portions of air that flow over the 4 coil paths in 220, with isolation valve closed)  
(portions of air that flow over the 4 coil paths in 230, with isolation valve 250 opened or closed)  
cooling the P second portions of the return air by exchanging heat between the P second portions of the return air and the refrigerant distributed through the P second coil paths, respectively, to generate the P conditioned portions of supply air; (this will happen when the system is pumping refrigerant through exv 265) 
combining the M unconditioned portions of supply air and the P conditioned portions of supply air to form combined supply air, (par. 37, “The warmer second heat transfer fluid 155 that passes through the first evaporator portion 220 mixes with the second heat transfer fluid 155 passing through the second evaporator portion 230 and produces an outlet heat transfer fluid, preferably air, that is dehumidified and not overcooled.”)
N is an integer greater than 1, (N = 8)
M is an integer greater than 0, (M=4)
P = N - M, and (P = 4)
M less than N (M = 4 is less than N = 8)
	Knight does not expressly teach, 
each of the M first portions of return air and each of the P second portions of the return air flow past only one of the N parallel coil paths,
receiving return air (155) at the air-conditioning coil.
Hong teaches
such as that provided by a parallel flow evaporator 82 as shown in FIG. 3 or a plate-and-fin evaporator”.   (Col. 3, line 65 to col. 4, line 5) 
  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Knight, in view of Hong, in order to provide for quick and efficient cooling.  
Herzon teaches a heat pump (par. 28) that provides dehumidification (par. 8) and where the evaporator receives “return air” (par. 28). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Knight, in view of Herzon, in order to provide for a recirculation mode if desired by the user.

Claims 5, 7, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0229579 to Knight, US 6,105,387 to Hong and US 2008/0307803 to Herzon, US 2012/0198876 to Funder-Kristensen.
Regarding claim 5, Funder-Kristensen teaches the air-conditioner unit of claim 1, but does not teach, wherein
the refrigerant regulator further comprises a plurality of valves configured to selectively allow or stop refrigerant from flowing through the first subset of the coil paths, respectively, and
each of the coil paths in the first subset of coil paths is associated with one of the plurality of valves.
Funder-Kristensen teaches a refrigerant circuit comprising several evaporation paths and a distributor causing a distribution of refrigerant to the evaporation paths, the distributor comprising, for each evaporation path, a controllable valve, the valves being controlled by a control device, which controls the individual valves differently at least by controlling supply of the evaporator paths individually (Claim 1).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Knight, in view of Funder-Kristensen, in order to provide more control over the capacity of the evaporator by enabling the control of refrigerant flow in each refrigerant line.  The modification could apply to only the first subset of coil paths or to both subsets of coil paths.     
	
	Regarding claim 7, Knight as modified teaches the air-conditioner unit of claim 5, but does not teach,
wherein the plurality of valves are located on a side of the air-conditioning coil that is downstream of the refrigerant flow through the plurality of coil paths during a heating mode and is upstream of the refrigerant flow through the plurality of coil paths during a cooling mode.
Herzon teaches a similar system that can operate as a heat pump (par. 28) which can provide a heating made, which reverses the flow direction of the refrigerant from that used in the cooling mode and will place the valves in the claimed location during the heating mode.
  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Knight, in view of Herzon, in order to 

Regarding claim 20, Knight as modified teaches the method of claim 18, but does not teach,
wherein the operation of stopping refrigerant flow through the M first coil paths further includes operating M valves to stop the flow of refrigerant through the M first coil paths, respectively, and M is an integer greater than 1.
Funder-Kristensen teaches a refrigerant circuit comprising several evaporation paths and a distributor causing a distribution of refrigerant to the evaporation paths, the distributor comprising, for each evaporation path, a controllable valve, the valves being controlled by a control device, which controls the individual valves differently at least by controlling supply of the evaporator paths individually (Claim 1).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Knight, in view of Funder-Kristensen, in order to provide more control over the capacity of the evaporator by enabling the control of refrigerant flow in each refrigerant line.  The modification could apply to only the first subset of coil paths or to both subsets of coil paths.     





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/           Primary Examiner, Art Unit 3763